Esti-mando que dos de los motivos de error alegados por el ape-lante se. refieren a la prueba, cuyo conflicto fué resuelto en contra del acusado, sin que se haya demostrado que existiera pasión, prejuicio ni error manifiesto en esa decisión; y que el otro motivo de error por infracción del artículo 10 de la ley de 1924 prohibiendo portar armas descansa también en la prueba, apareciendo de la evidencia creída por la corte inferior que el revólver que portaba el acusado le fué ocu-pado en sus manos, se confirmó la sentencia apelada.